        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 1 of 37



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MOBILE REAL ESTATE, LLC, et al.,

                                 Plaintiffs,
                                                           No. 19-CV-11475 (KMK)
                          v.
                                                             OPINION & ORDER
NEWPOINT MEDIA GROUP, LLC, et al.,

                               Defendants.


Appearances:

Gregory Saracino, Esq.
Saracino Morris Law Group PLLC
Harrison, NY
Counsel for Plaintiffs

Frederick L. Whitmer, Esq.
Kilpatrick Townsend & Stockton LLP
New York, NY
Counsel for Defendants

KENNETH M. KARAS, United States District Judge:

       Plaintiffs Mobile Real Estate, LLC (“MRE”) and John Lim, a founding partner of MRE

(“Lim”; with MRE, “Plaintiffs”), bring this Action against Defendants NewPoint Media Group,

LLC (“NewPoint”); NewPoint Media Group Holdings, LLC (“NewPoint Holdings”); The Real

Estate Book d/b/a TREBMobileAgent (“TREB”); Lion Equity Partners, LLC (“Lion”); and Pez

Gallo Holdings, LLC (“Pez Gallo”; collectively, “Defendants”), claiming breach of contract,

violation of the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et seq., civil conspiracy,

negligence, and unjust enrichment in connection with Defendants’ alleged misappropriation of

Plaintiffs’ proprietary software application. (See generally Am. Compl. (Dkt. No. 11).) Before

the Court are the Parties’ competing Motions regarding arbitration. Plaintiffs seek to stay and/or
           Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 2 of 37



vacate arbitration, (“Plaintiffs’ Motion”), while Defendants move to compel arbitration, stay this

Action, or both, (“Defendants’ Motion”; with Plaintiffs’ Motion, the “Motions”). (See Pls.’ Not.

of Mot. (Dkt. No. 13); Defs.’ Not. of Mot. (Dkt. No. 20).)

       For the reasons explained herein, Defendants’ Motion is granted in part and denied in

part, and Plaintiffs’ Motion is denied.

                                          I. Background

       A. Factual Background

       The following facts are taken from the Amended Complaint, and the declarations and

exhibits submitted in connection with the Motions. (Am. Compl.; Decl. of Gregory Saracino,

Esq. in Supp. of Pls.’ Mot. (“Saracino Decl.”) (Dkt. No. 14); Aff. of John Lim in Supp. of Pls.’

Mot. (“Lim Aff.”) (Dkt. No. 15); Decl. of Frederick L. Whitmer, Esq. in Supp. of Defs.’ Mot.

(“Whitmer Decl.”) (Dkt. No. 21); Decl. of Eric Loeffel in Supp. of Defs.’ Mot. (“Loeffel Decl.”)

(Dkt. No. 22); Reply Decl. of Gregory Saracino, Esq. in Further Supp. of Pls.’ Mot. (“Saracino

Reply Decl.”) (Dkt. No. 29)).1 The Court recounts only the facts that are relevant to the instant

Motions.

               1. The Parties

       During the relevant period, MRE maintained a principal place of business in Stamford,

Connecticut. (Am. Compl. ¶ 11.) Lim, owner and officer of MRE, resides in Westchester



       1
          “Courts deciding motions to compel [arbitration] apply a standard similar to that
applicable for a motion for summary judgment.” Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d
Cir. 2017) (citation and quotation marks omitted). Thus, the Court may “consider[] all relevant,
admissible evidence submitted by the parties and contained in pleadings, depositions, answers to
interrogatories, and admissions on file, together with affidavits.” Id. (citation, alterations, and
quotation marks omitted); see also Philippe v. Red Lobster Rests. LLC, No. 15-CV-2080, 2015
WL 4617247, at *2 (S.D.N.Y. Aug. 3, 2015) (“It is . . . proper (and in fact necessary) to consider
extrinsic evidence when faced with a motion to compel arbitration . . . .” (citation and quotation
marks omitted)).

                                                 2
         Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 3 of 37



County, New York. (Id. ¶¶ 12–13.) NewPoint Holdings, Lion, and Pez Gallo are beneficial

owners of NewPoint, and TREB is a “trade name used by NewPoint in connection with its

operation of its TREB real estate sales promotion magazine.” (Loeffel Decl. ¶ 13.) Plaintiffs

aver that Lion was the owner of NewPoint until April 2018, when it sold NewPoint to Pez Gallo.

(Am. Compl. ¶¶ 25–26.) Also according to Plaintiffs, NewPoint Holdings is a Delaware limited

liability company which maintains principal places of business in Delaware; Bee Cave, Texas;

and Lawrenceville, Georgia. (Id. ¶¶ 16–18.) Plaintiffs label TREB as a “subsidiary and/or d/b/a

of NewPoint” that, along with NewPoint, has principal places of business in Bee Cave, Texas

and Lawrenceville, Georgia. (Id. ¶¶ 14–15, 19–21.) Pez Gallo is a Delaware limited liability

company with principal places of business in Delaware and Carlsbad, California, and Lion

maintains a principal place of business in Denver, Colorado. (Id. ¶¶ 22–24.)

       Plaintiffs “own, innovate, operate, and develop technology platforms that drive sales

through shortcodes and text messaging,” (id. ¶ 34), and “provide[] an array of consulting and . . .

internet data exchange [] aggregation and search technology to large scale real estate portals that

drive real estate sales nationwide,” (Lim Aff. ¶ 3). According to Lim, the “WinLocalTM

platform” developed by MRE is MRE’s “absolute bread and butter.” (Id. ¶¶ 8, 10.) This

platform “enable[s] the delivery of real estate listing and related information to mobile

phones . . . and provides for the management and tracking of lead information.” (Am. Compl.

¶ 34.) Specifically, the technology “assigns a text message to a property, delivers a lead to an

advertiser or agent through text messaging, delivers a mobile-originated lead via email to agent

or advertiser, and configures, creates, and maintains an enterprise level technology system

automatically integrating large volumes of properties, advertisers, and text codes.” (Id. ¶ 31.)

These “text codes” prompt individuals looking for homes to view detailed information about




                                                 3
           Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 4 of 37



home listings, and give listing agents or advertisers “real-time leads.” (Id. ¶ 32 (italics omitted).)

Plaintiffs state that prior to executing agreements with them, NewPoint “did not have any

solutions which their clients could use outside of magazines and Real Estate Book URLs,” and

“relied solely on print media.” (Id. ¶¶ 28, 33.) Conversely, today, NewPoint “relies almost

entirely on mobile lead generation.” (Id. ¶ 28.)

               2. The Service Agreements and Amendments

       In June 2013, NewPoint and MRE entered into a Master License and Services Agreement

(the “First Services Agreement”). (See Saracino Decl. Ex. E (“First MSA”) (Dkt. No. 14-5).)2

According to Plaintiffs, the First Services Agreement “provided a license for [MRE’s] MREID

platform as well as a host of consulting services,” which included “maintenance of mobile

website, upgraded reporting, advertising guidelines, continuing education and training, advertiser

webinars, and introducing mobile advertising.” (Lim Aff. ¶ 7.)3 The First Services Agreement

included a section on “[d]ispute [r]esolution,” that set forth:

       In the event of any dispute, claim, question, or disagreement arising from or
       relating to this [First Services] Agreement or the breach thereof, the Parties shall
       use commercially reasonable efforts to settle the dispute, claim, question, or
       disagreement. To this effect, they shall consult and negotiate with each other in
       good faith and, recognizing their mutual interests, attempt to reach a just and
       equitable solution satisfactory to both Parties. If they do not reach such a solution
       within a period of sixty (60) days, then, upon notice by either Party to the other,
       all disputes, claims, questions, or differences shall be finally settled by arbitration


       2
         Plaintiffs assert that in 2013, MRE and NewPoint “seriously and confidentially
discussed” the possibility of a merger, which NewPoint and Lion subsequently rejected, deciding
instead to “work under a contract arrangement.” (Am. Compl. ¶¶ 38–39.)
       3
          The First Services Agreement provided that NewPoint sought to “access and use the
MREID version 3.0 Platform in connection with the administration, deployment[,] and
management of its mobile smartphone initiatives, and/or desire[d] to engage MRE to perform
certain services as set forth in the [First Services Agreement].” (First MSA ¶ 1.4.) Such
technology and services included, inter alia, an “[u]dated MREID online platform,” “[b]uild[ing]
and maintenance [of a] [m]obile [w]ebsite,” “[l]ocation[-]based advertising guidelines,” and the
“[i]ntroduc[tion] [of] [m]obile [a]dvertising.” (Id. ¶ 4.2.)

                                                   4
         Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 5 of 37



       conducted in Lawrenceville, Georgia and administered by the [American
       Arbitration Association] in accordance with the provisions of its Commercial
       Arbitration Rules.

(First MSA ¶ 12.4.)

       According to Lim, NewPoint subsequently decided to “expand the services and more

deeply integrate MRE’s tech[nology] with the more expansive WinLocalTM platform.” (Lim Aff.

¶ 8.) Thus, on March 10, 2014, NewPoint and MRE executed a Second Master License and

Services Agreement (the “Second Services Agreement”). (See Saracino Decl. Ex. F (“Second

MSA”) (Dkt. No. 14-6).) The Second Services Agreement took “several weeks” to negotiate in a

process that involved the companies; their lawyers; Susan Deese (“Deese”), NewPoint’s in-house

counsel; and Scott Dixon (“Dixon”), NewPoint’s chief executive officer (“CEO”). (Lim Aff.

¶ 10.) An earlier e-mail from Dixon to Lim attaching a draft of the Second Services Agreement

stated, “[A]ttached is the agreement for our new relationship called[] Second Master[,] and an

amendment [t]o our existing relationship . . . . I look forward to our next step together.”

(Saracino Decl. Ex. J (“Feb. 19, 2014 Lim E-Mail”) (Dkt. No. 14-10).)

       The Second Services Agreement “provided use and access to MRE’s proprietary software

platforms, including WinLocalTM Agent Platform that enables the delivery of real estate listing

and related information to mobile phones . . . and provides for the management and tracking of

lead information.” (Am. Compl. ¶ 44 (emphases omitted).) This Agreement also included, inter

alia, “creation of mobile, desktop[,] and tablet websites, providing data feeds containing real

estate listings in the United States and Canada, custom single property websites, digital ad

creation automated for use in e[-]mail and postlets, PDF property flyers, customizable Gateway




                                                 5
           Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 6 of 37



AppsTM, . . . GPS enabled vanity text codes for sign riders, and . . . access to the source code.”

(Id. ¶ 45 (emphasis omitted).)4

       The Second Services Agreement did not include a provision mandating arbitration. (See

generally Second MSA.) Instead, it included a clause stating

       The [P]arties agree that any actions arising under th[e] [Second Services]
       Agreement shall be brought exclusively in the applicable state or federal courts
       located in Westchester County, New York. Each Party agrees to submit itself to
       the jurisdiction and venue of such courts for the purposes of any such action.

(Id. ¶ 13.6.) According to Lim, MRE did not want to arbitrate in the event of a dispute, and did

not want to litigate in Lawrenceville, Georgia, which is the location Deese originally included

when the arbitration clause was deleted from the Second Services Agreement. (Lim Aff. ¶ 10;

see also Saracino Decl. Ex. K (“Draft Second MSA”) (showing that an earlier draft of the

Second Services Agreement provided that the Parties would be governed by the laws of the state

of Georgia, and any actions arising under the Agreement would be brought in state or federal

courts in Lawrenceville, Georgia) (Dkt. No. 14-11).) Thus, Plaintiffs “insisted that New York

law would govern, and that any dispute would be heard in a New York court.” (Lim Aff. ¶ 5.)

The Second Services Agreement also included a non-compete clause, which was not included in




       4
          The Second Services Agreement specifically stated that NewPoint “desire[d] to access
and use the Licensed Application in connection with the administration, deployment[,] and
management of its mobile smartphone initiatives, and/or desire[d] to engage MRE to perform
certain services . . . in order to create and market a total mobile services offering for TREB.”
(Second MSA 1.) The Second Services Agreement stated that MRE would provide NewPoint
“with access to the Licensed Application” and would “acquire, service, integrate, and manage
two new short codes in [NewPoint’s] name, for exclusive use by [NewPoint], and on
[NewPoint’s] behalf.” (Id. ¶¶ 3.1–3.2.) Services provided by MRE included, inter alia,
“[c]reation of [] unique mobile, desktop[,] and tablet websites with a unique url, mobile business
card, [and] vanity key word[] for each [c]ustomer,” and that MRE would “[a]cquire and provide
to [r]eal [e]state [p]rofessional data feeds containing real estate listings from a substantial
number of multiple listing services in the United States and Canada.” (Id. ¶ 3.3.)



                                                  6
           Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 7 of 37



the First Services Agreement, and upon which NewPoint “insisted.” (Id. ¶ 13; Am. Compl.

¶ 49.) Finally, the Second Services Agreement set forth that

       Th[e] [Second Services] Agreement constitutes the entire agreement between the
       Parties with respect to the subject matter hereof, and supersedes any and all
       agreements or understandings, whether written or oral, between the Parties with
       respect to such subject matter.

(Second MSA ¶ 13.14.) According to Plaintiffs, the “subject matter” referred to “[P]laintiff[s’]

proprietary technology: the WinLocalTM Agent Platform and its interface.” (Pls.’ Mem. 5.)

According to Eric Loeffel (“Loeffel”), CEO of NewPoint and NewPoint Holdings, and manager

of Pez Gallo, after execution of the Second Services Agreement, the Parties also continued to

perform under the First Services Agreement. (Loeffel Decl. ¶ 7.)

       On April 1, 2014, MRE and NewPoint executed an amendment to the First Services

Agreement (the “First Amendment”), which “modified existing services and payment.” (Lim

Aff. ¶ 14; see Saracino Decl. Ex. G (“Apr. 1, 2014 Amendment”), at 1 (Dkt. No. 14-7).)5 The

First Amendment stated that “[a]n additional second agreement is being entered into

contemporaneously herewith in order for the parties to jointly provide expanded services to their

clients.” (Id.) According to Lim, this “expanded service[] was the shared use of the proprietary

WinLocal platform.” (Lim Aff. ¶ 14.) The First Amendment also provided that the First

Services Agreement “[e]xcept as modified[,] . . . remain[ed] in full force and effect.” (Apr. 1,

2014 Amendment ¶ 5.)

       On October 13, 2014, MRE and NewPoint executed another amendment to the First

Services Agreement (the “Second Amendment”), which “address[ed] term and pricing for the

MREID license” governed by the First Services Agreement. (Lim Aff. ¶ 15; see Saracino Decl.


       5
       NewPoint Holdings, Lion, Pez Gallo, and TREB are not parties to any of the
agreements or amendments described herein. (Loeffel Decl. ¶ 12.)


                                                 7
           Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 8 of 37



Ex. H (“Oct. 13, 2014 Amendment”) (Dkt. No. 14-8).) The Second Amendment again clarified

that the First Services Agreement “remain[ed] in full force and effect.” (Id. ¶ 4.) In 2015 and

2016, NewPoint paid MRE approximately $245,833 pursuant to the First Services Agreement.

(Loeffel Decl. ¶ 7.)6

       On July 11, 2016, Lim sent NewPoint a letter stating that MRE planned to terminate the

Second Services Agreement. (Loeffel Decl. Ex. C (“July 11, 2016 Lim Letter”) (Dkt. No. 22-

3).) On July 27, 2016, MRE and NewPoint executed an amendment to the Second Services

Agreement (the “Wind-Down Agreement”), under which they “agree[d] to a 60-day wind down

and transition period.” (Saracino Decl. Ex. I (“Wind-Down Agreement”) ¶ 3 (Dkt. No. 14-9).)

The Wind-Down Agreement stated that “MRE and [NewPoint] . . . agree to cancel the [First]

Services Agreement dated June 1[,] 2013 and all associated amendments.” (Id. ¶ 1.) MRE and

NewPoint “agree[d] to continue working under the [Second Services] Agreement and thereby

extend[ed] the [t]erm of the [Second Services] Agreement until June 31, 2017 based on the terms

contained in th[e] [Wind-Down Agreement],” and clarified that except as modified in the Wind-

Down Agreement, the Second Services Agreement “remain[ed] in full force and effect.” (Id.

¶¶ 6, 13.)7 According to Loeffel, on or by October 1, 2016, “all TREB short codes—for both the

Local Smart Mobile program offered by MRE and the NewPoint-offered short code programs—


       6
         Plaintiffs do not dispute that they have been paid for services rendered under the First
Services Agreement, but contend that they have not been “duly compensated” for the technology
that they allege Defendants misappropriated under the Second Services Agreement. (Lim Aff.
¶ 16.) Plaintiffs aver that their claims “lie in th[is] tech[nology].” (Id.)
       7
          Further, “[i]n consideration of th[e] [Wind-Down Agreement], MRE and
[NewPoint] . . . agree[d] to release, hold harmless, and forever discharge each other . . . of and
from any claim, demand, cause of action whatsoever, of every kind and nature, whether presently
known or unknown, asserted or unasserted, arising out of or relating directly or indirectly, to the
[Second Services] Agreement and any or all amendments thereto or any agreement or event
related thereto, . . . executed or occurring prior to the date of th[e] [Wind-Down Agreement].”
(Wind-Down Agreement ¶ 12.)

                                                8
         Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 9 of 37



were transferred to short codes purchased and offered by NewPoint through a short code

provider.” (Loeffel Decl. ¶ 10.) In accordance with the Wind-Down Agreement, “TREB

independent distributors had the option of selling either the Local Smart Mobile program directly

through MRE or selling the mobile marketing program developed by NewPoint.” (Id. ¶ 11.)

However, by December 31, 2018, MRE “unilaterally terminated its agreement to offer Local

Smart Mobile to TREB independent distributors.” (Id.)

                3. Plaintiffs’ Allegations

        In their Amended Complaint, Plaintiffs allege that Defendants “induced and wrongfully

misappropriated . . . their proprietary software application, the WinLocalTM Agent Suite (the

‘Application’) . . . which enabled . . . [D]efendants to reap the rewards of [MRE’s] proprietary

and confidential mobile lead generation Application.” (Am. Compl. ¶ 2.) Plaintiffs further claim

that Defendants “breached expressly survivable elements of . . . the Second [Services

Agreement], . . . misappropriated . . . [P]laintiffs’ trade secrets and intellectual property, and . . .

unjustly enriched themselves to the detriment of MRE and Lim[,] . . . and owe[] [Plaintiffs]

significant compensation.” (Id. ¶¶ 4–5.)

        Plaintiffs claim that after execution of the Second Services Agreement, NewPoint gained

access to the “platform source code,” which included “highly proprietary tech[nology] plus

knowledge and trade secrets of MRE’s core platform,” and also had access to MRE’s

“proprietary software platforms, including [the] WinLocalTM Agent Platform.” (Id. ¶¶ 43–44.)

Also following the Second Services Agreement, Plaintiffs allege that NewPoint “had deep access

[to] the programming capabilities, source code, flowcharts[,] knowledge[,] and tech[nology]

documentation,” and that MRE “shared confidential information about the platform and deep

details with . . . NewPoint’s technical [intellectual property] team.” (Id. ¶ 55.)




                                                    9
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 10 of 37



       In their Amended Complaint, Plaintiffs also cite “key terms” of the Second Services

Agreement that they allege clearly set forth Plaintiffs’ ownership of the application, restrictions

on use and access of the application, relevant confidentiality provisions, and changes in payment

terms from the First Services Agreement. (Id. ¶¶ 57–58, 61–62.) Plaintiffs allege that NewPoint

breached “the survivable elements of the Second . . . Services Agreement,” (id. ¶ 82), by

“cop[ying] the exact, full proprietary product and source code built by MRE and addressed in the

Second [Services Agreement]” and “completely lifted . . . Lim’s proprietary and patented Mobile

Business Card technology,” (id. ¶¶ 70–71 (emphasis omitted)). Plaintiffs claim that NewPoint

did not pay “for the unlicensed use.” (Id. ¶ 77.) The alleged breached contractual provisions

include those related to ownership and misappropriation or infringement on trade secrets and/or

intellectual property rights. (Id. ¶¶ 83–86.) Further, Plaintiffs allege that Defendants violated

the DTSA, (id. ¶¶ 90–98), engaged in civil conspiracy, (id. ¶¶ 99–103), were negligent, (id.

¶¶ 104–06), and were unjustly enriched to the detriment of MRE, (id. ¶¶ 107–09).

               4. Attempted Arbitration

       On December 20, 2019, four days after Plaintiffs filed their original Complaint in this

Action, (see generally Compl.), Defendants filed a Demand for Arbitration with the American

Arbitration Association (“AAA”) in Atlanta, Georgia (the “Demand”), seeking a “[d]eclaratory

judgment to determine that [Defendants’] use of the short code text messaging technology it

independently developed is not a breach of the parties’ terminated license agreement, is not a

violation of the [DTSA], did not unjustly enrich [Defendants], and does not constitute negligence

by [Defendants],” (Saracino Decl. Ex. B (“Defs.’ Arbitration Demand”), at 1 (Dkt. No. 14-2)).

Defendants sought a hearing in Lawrenceville, Georgia, which they represented in the Demand

as the “[l]ocale provision included in the contract.” (Id.) Plaintiffs “repeatedly requested” that




                                                 10
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 11 of 37



the AAA delay the arbitration based on this Action, but the AAA rejected Plaintiffs’ requests.

(Whitmer Decl. ¶ 4 (citing id. Ex. A (“Jan. 17, 2020 AAA Letter”) (Dkt. No. 21-1); id. Ex. B

(“Feb. 7, 2020 AAA E-Mail”) (Dkt. No. 21-2)).) On January 10, 2020, Plaintiffs filed an

Answering Statement and Application for Dismissal (the “Answering Statement”), pursuant to

AAA rules. (Saracino Decl. ¶ 12; id. Ex. D (“Answering Statement”) (Dkt. No. 14-4).)

According to Plaintiffs, they were “forced under protest” to file this Statement. (Saracino Decl.

¶ 12.) In the Answering Statement, Plaintiffs “den[ied] all claims” and requested that the AAA,

inter alia, “[d]ismiss[] the arbitration demand as the matter is not arbitrable,” and “[s]tay[]

arbitration pending a ruling from [this Court] on whether the matter is arbitrable.” (Answering

Statement 1.) Plaintiffs have also responded to requests for information from the AAA and

“ranked arbitrators’ resumes[,] all under strenuous protest.” (Saracino Decl. ¶ 12 (quotation

marks omitted).)

       On February 18, 2020, Plaintiffs informed the AAA that they “respectfully decline[d] to

arbitrate th[e] matter and w[ould] take no further action without an Order from [this Court]

mandating that the parties proceed with arbitration.” (Whitmer Decl. Ex. C (“Feb. 19, 2020

AAA E-Mail”), at 2 (Dkt. No. 21-3).) Counsel for Defendants objected to Plaintiffs’ message,

and on February 19, 2020, the AAA determined that the arbitration would proceed. (Id. at 1–2.)

According to counsel for Plaintiffs, on March 4, 2020, he received an e-mail and invoice from

AAA for a balance of $1,237.50. (Saracino Reply Decl. ¶ 3; id. Ex. A (“Mar. 4, 2020 AAA E-

Mail”) (Dkt. No. 29-1).)

       B. Procedural Background

       Plaintiffs filed their original Complaint on December 16, 2019. (Compl.) On January 9,

2020, Plaintiffs filed an Amended Complaint. (Am. Compl.) On February 6, 2020, the Court




                                                  11
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 12 of 37



held a Pre-Motion Conference at which it set a briefing schedule for the instant Motions. (See

Dkt. (minute entry for Feb. 6, 2020); Dkt. No. 12.) Pursuant to this schedule, Plaintiffs filed

their Motion To Vacate and/or Stay Arbitration on February 18, 2020. (Pls.’ Not. of Mot.;

Saracino Decl.; Lim Aff.; Pls.’ Mem. of Law in Supp. of Pls.’ Mot. (“Pls.’ Mem.”) (Dkt. No.

16).)

        On February 19, 2020, Plaintiffs filed a letter explaining that both Defendants and the

AAA were proceeding with administration of the arbitration and requesting that the Court issue

an order “temporarily staying the arbitration until . . . the Court decides the [M]otions.” (Letter

from Gregory Saracino, Esq. to Court (Feb. 19, 2020) (“Feb. 19, 2020 Saracino Letter”) (Dkt.

No. 17).) On February 20, 2020, Defendants opposed this request, after being directed by the

Court to respond to Plaintiffs’ letter. (Dkt. No. 18; Letter from Frederick L. Whitmer, Esq. to

Court (Feb. 20, 2020) (“Feb. 20, 2020 Whitmer Letter”) (Dkt. No. 19).) On the same day,

Defendants filed their Motion To Compel Arbitration. (Defs.’ Not. of Mot.; Whitmer Decl.;

Loeffel Decl.; Defs.’ Mem. of Law in Support of Defs.’ Mot. (“Defs.’ Mem.”) (Dkt. No. 23).)

        After directing another response from Plaintiffs, (Dkt. No. 24), which Plaintiffs filed on

February 21, 2020, (Letter from Gregory Saracino, Esq. to Court (Feb. 21, 2020) (“Feb. 21, 2020

Saracino Letter”) (Dkt. No. 25)), the Court issued an Order on February 21, 2020, granting

Plaintiffs’ request for a temporary stay of arbitration pending the Court’s resolution of the

Motions or further order from the Court. (See Order (Dkt. No. 26).)

        On February 27, 2020, the Parties filed Oppositions to each Motion. (Pls.’ Mem. of Law

in Opp’n to Defs.’ Mot. (“Pls.’ Opp’n”) (Dkt. No. 27); Defs.’ Mem. of Law in Opp’n to Pls.’

Mot. (“Defs.’ Opp’n”) (Dkt. No. 28).) On March 5, 2020, the Parties filed their Replies.

(Saracino Reply Decl.; Pls.’ Reply Mem. of Law in Further Supp. of Pls.’ Mot. (“Pls.’ Reply




                                                 12
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 13 of 37



Mem.”) (Dkt. No. 30); Defs.’ Reply Mem. of Law in Further Supp. of Defs.’ Mot. (“Defs.’

Reply Mem.”) (Dkt. No. 31).) On March 6, 2020, Defendants sought leave to file a sur-reply,

arguing that Plaintiffs improperly raised an argument for their first time in their Reply. (Letter

from Frederick L. Whitmer, Esq. to Court (Mar. 6, 2020) (“Mar. 6, 2020 Whitmer Letter”) (Dkt.

No. 32).) After Plaintiffs replied to Defendants’ Letter, (Letter from Gregory Saracino, Esq. to

Court (Mar. 6, 2020) (“Mar. 6, 2020 Saracino Letter”) (Dkt. No. 33)), the Court granted

Defendants’ request on March 9, 2020, (Dkt. No. 34). On March 12, 2020, Defendants filed a

Sur-Reply. (Defs.’ Sur-Reply in Opp’n to Pls.’ Mot. (“Defs.’ Sur-Reply Mem.”) (Dkt. No. 35).)

                                          II. Discussion

       A. Legal Standard

       The Federal Arbitration Act (“FAA”) provides that an arbitration agreement “shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. The FAA “embodies the national policy favoring

arbitration and places arbitration agreements on equal footing with all other contracts.” Buckeye

Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006). However, “the FAA does not

require parties to arbitrate when they have not agreed to do so.” Nicosia v. Amazon.com, Inc.,

834 F.3d 220, 229 (2d Cir. 2016) (citation and quotation marks omitted); see also AT & T Techs.,

Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986) (“[A]rbitration is a matter of

contract[,] and a party cannot be required to submit to arbitration any dispute which he has not

agreed so to submit.” (citations and quotation marks omitted)).

       Defendants move to compel arbitration and Plaintiffs move to “stay/vacate arbitration.”

(Pls.’ Mem. 1.) In the context of such Motions, courts “appl[y] a standard similar to that

applicable for a motion for summary judgment.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d




                                                 13
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 14 of 37



Cir. 2003) (citations omitted). A court must therefore “consider all relevant, admissible evidence

submitted by the parties” and “draw all reasonable inferences in favor of the non-moving party.”

Nicosia, 834 F.3d at 229 (citations and quotation marks omitted). Under this standard, the Court

evaluates “[a]llegations related to the question of whether the parties formed a valid arbitration

agreement . . . to determine whether they raise a genuine issue of material fact.” Schnabel v.

Trilegiant Corp., 697 F.3d 110, 113 (2d Cir. 2012) (citations omitted). “If there is a genuinely

disputed factual issue whose resolution is essential to the determination of the applicability of an

arbitration provision, a trial as to that issue will be necessary . . . .” Wachovia Bank, Nat’l Ass’n

v. VCG Special Opportunities Master Fund, Ltd., 661 F.3d 164, 172 (2d Cir. 2011) (citation

omitted); see also 9 U.S.C. § 4 (“If the making of the arbitration agreement . . . [is] in issue, the

court shall proceed summarily to the trial thereof.”). However, “where the undisputed facts in

the record require the matter of arbitrability to be decided against one side or the other as a

matter of law, [a court] may rule on the basis of that legal issue and avoid the need for further

court proceedings.” Wachovia Bank, 661 F.3d at 172 (citation and quotation marks omitted); see

also 9 U.S.C. § 4 (“[U]pon being satisfied that the making of the agreement for arbitration or the

failure to comply therewith is not in issue, the court shall make an order directing the parties to

proceed to arbitration in accordance with the terms of the agreement.”); Ryan v. JPMorgan

Chase & Co., 924 F. Supp. 2d 559, 561–62 (S.D.N.Y. 2013) (“[A] [c]ourt must grant a motion to

compel arbitration if the pleadings, discovery materials before the [c]ourt, and any affidavits

show there is no genuine issue as to any material fact and it is clear the moving party is entitled

to judgment as a matter of law.” (citations omitted)).




                                                  14
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 15 of 37



       B. Analysis

               1. Arbitrability of the Dispute

       The Parties’ dispute essentially concerns the “question of arbitrability,” i.e., “whether the

parties have submitted [this] particular dispute to arbitration.” Howsam v. Dean Witter Reynolds,

Inc., 537 U.S. 79, 83 (2002) (citations, italics, and quotation marks omitted). A question of

arbitrability is a “term of art covering ‘disputes about whether the parties are bound by a given

arbitration clause,’ as well as ‘disagreements about whether an arbitration clause in a concededly

binding contract applies to a particular type of controversy.’” Pincaro v. Glassdoor, Inc., No.

16-CV-6870, 2017 WL 4046317, at *5 (S.D.N.Y. Sept. 12, 2017) (alterations omitted) (quoting

Howsam, 537 U.S. at 84). To answer this question, courts in the Second Circuit generally

“follow a two-part test,” whereby they consider “(1) whether the parties have entered into a valid

agreement to arbitrate, and, if so, (2) whether the dispute at issue comes within the scope of the

arbitration agreement.” In re Am. Express Fin. Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir.

2011) (citation omitted); see also Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 299

(2010) (noting that a court “should order arbitration of a dispute only where the court is satisfied

that neither the formation of the parties’ arbitration agreement nor (absent a valid provision

specifically committing such disputes to an arbitrator) its enforceability or applicability to the

dispute is at issue” (citation and emphasis omitted)).

       The Parties also dispute who should determine the issue of arbitrability—the Court or the

arbitrator. “The law generally treats arbitrability as an issue for judicial determination ‘unless

the parties clearly and unmistakably provide otherwise.’” NASDAQ OMX Grp., Inc. v. UBS

Secs., LLC, 770 F.3d 1010, 1031 (2d Cir. 2014) (quoting Howsam, 537 U.S. at 83). With respect

to this question, “[t]he proper inquiry is whether there is clear and unmistakable evidence from




                                                 15
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 16 of 37



the arbitration agreement, as construed by the relevant state law, that the parties intended that the

question of arbitrability shall be decided by the arbitrators.” All. Bernstein Inv. Research &

Mgmt., Inc. v. Schaffran, 445 F.3d 121, 125 (2d Cir. 2006) (emphasis in original) (citation,

alteration, and quotation marks omitted). If such evidence exists, the Court shall apply an

arbitration clause or agreement “to all disputes within its scope unless . . . the validity challenge

is to the [arbitration] clause itself or . . . the party disputes the formation of the contract.”

Doctor’s Assocs., Inc. v. Kirksey, No. 18-CV-963, 2018 WL 6061573, at *4 (D. Conn. Nov. 20,

2018) (alterations and quotation marks omitted) (quoting Granite Rock Co., 561 U.S. at 298–99).

        “[W]hen . . . parties explicitly incorporate rules that empower an arbitrator to decide

issues of arbitrability, the incorporation serves as clear and unmistakable evidence of the parties’

intent to delegate such issues to an arbitrator.” Contec Corp. v. Remote Sol., Co., Ltd., 398 F.3d

205, 208 (2d Cir. 2005) (citations omitted); see also Henry Schein Inc. v. Archer & White Sales

Inc., 139 S. Ct. 524, 529 (2019) (“When the parties’ contract delegates the arbitrability question

to an arbitrator, a court may not override the contract.”). With respect to jurisdiction, the AAA

Commercial Arbitration Rules (the “AAA Rules”) provide that “[t]he arbitrator shall have the

power to rule on his or her own jurisdiction, including any objections with respect to the

existence, scope, or validity of the arbitration agreement or to the arbitrability of any claim or

counterclaim.” American Arbitration Association, Commercial Arbitration Rules and Mediation

Procedures (“AAA Rules”) R-7(a) (July 1, 2016),

https://adr.org/sites/default/files/Commercial%20Rules.pdf. The AAA Rules further provide that

“[t]he arbitrator shall have the power to determine the existence or validity of a contract of which

an arbitration clause forms a part. Such an arbitration clause shall be treated as an agreement

independent of the other terms of the contract.” Id. at R-7(b). Thus, “when the parties explicitly




                                                   16
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 17 of 37



incorporate into an arbitration agreement the [AAA Rules],” this serves as “clear and

unmistakable evidence” of the intent to delegate questions of arbitrability. Katsoris v. WME

IMG, LLC, 237 F. Supp. 3d 92, 104 (S.D.N.Y. 2017) (citation and quotation marks omitted); see

also Gwathmey Siegel Kaufman & Assocs. Architects, LLC v. Rales, 518 F. App’x 20, 21 (2d

Cir. 2013) (“[B]y incorporating the [AAA Rules,] the parties agreed to have the arbitrators

decide arbitrability.”); Paduano v. Express Scripts, Inc., 55 F. Supp. 3d 400, 415 (E.D.N.Y.

2014) (“[V]irtually every circuit to have considered the issue has determined that incorporation

of the [AAA] . . . [R]ules constitutes clear and unmistakable evidence that the parties agreed to

arbitrate arbitrability.” (alteration and quotation marks omitted) (collecting cases)). “[A]

signatory to a contract containing an arbitration clause and incorporating by reference the AAA

Rules may not disown its agreed-to obligation to arbitrate all disputes, including the question of

arbitrability.” Katsoris, 237 F. Supp. 3d at 104–05 (emphasis in original) (quotation marks

omitted) (quoting Contec, 398 F.3d at 211).

       Before determining who decides arbitrability, however, the Court must determine the

initial validity of the agreement to arbitrate. See Henry Schein, 139 S. Ct. at 530 (stating that a

court may not decide arbitrability issues if the agreement delegates arbitrability to an arbitrator

and if a valid agreement exists); see also Sphere Drake Ins. Ltd. v. Clarendon Nat’l Ins. Co., 263

F.3d 26, 30 (2d Cir. 2001) (“If the making of the agreement to arbitrate is placed in issue—as

[the party resisting arbitration] attempts to do by alleging that the contracts in which the

arbitration provisions are found never came into existence—the court must set the issue for

trial.”); Iota Shipholding Ltd. v. Starr Indem. & Liab. Co., No. 16-CV-4881, 2017 WL 2374359,

at *6 (S.D.N.Y. May 31, 2017) (“[E]ven the broadest arbitration clause cannot bind a party who

never agreed to it.” (emphasis added) (citations and quotation marks omitted)). “[I]f a party




                                                 17
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 18 of 37



challenges the formation or execution of the contract, it is the court’s role to determine whether a

contract exists.” Nicosia v. Amazon.com, Inc., No. 14-CV-4513, 2017 WL 10111078, at *16

n.32 (E.D.N.Y. Aug. 18, 2017) (emphasis in original) (citation and quotation marks omitted),

adopted by 384 F. Supp. 3d 254 (E.D.N.Y. 2019). For example, courts must resolve challenges

to issues of a contract’s formation and challenges “directed specifically to the validity of . . .

delegation provision[s] [themselves].” Doctor’s Assocs., 2018 WL 6061573, at *4 (citing Rent-

A-Ctr, W., Inc. v. Jackson, 561 U.S. 63, 71–72 (2010)).

       Here, the Parties do not “claim[] that there had at no time existed as between the [P]arties

any contractual relation whatever” with respect to the First Services Agreement. Interocean

Shipping Co. v. Nat’l Shipping & Trading Corp., 462 F.2d 673, 676 (2d Cir. 1972) (quotation

marks omitted) (collecting cases). Instead, the Parties agree that the First Services Agreement

was executed on June 1, 2013. (Saracino Decl. ¶ 18; Lim Aff. ¶ 7; Loeffel Decl. ¶ 3.) See Isaacs

v. OCE Bus. Servs., Inc., 968 F. Supp. 2d 564, 569 (S.D.N.Y. 2013) (noting that because the

plaintiff had “signed, dated, and spelled out his name” on a policy, he was bound by the policy,

despite his argument that the agreement was invalid and unenforceable). Thus, “there is no issue

of fact as to whether any agreement between [the Parties] was ever concluded.” Doctor’s

Assocs., 2018 WL 6061573, at *6 (quotation marks omitted) (quoting Rent-A-Ctr., 561 U.S. at

70 n.2).8




       8
           A number of the cases cited by Plaintiffs relate to the initial validity of agreements to
arbitrate, and thus are distinguishable from this Action. See, e.g., Schnabel, 697 F.3d at 113
(finding that the parties did not agree to arbitrate when the plaintiffs had insufficient notice of the
arbitration agreement); Dedon GmbH v. Janus et Cie, No. 10-CV-4541, 2010 WL 4227309, at *7
(S.D.N.Y. Oct. 19, 2010) (finding that the court, and not the arbitrator, was to determine
arbitrability because the parties disputed whether they had entered into the agreement at issue in
the first place, as one of the parties had not signed it), aff’d, 411 F. App’x 361 (2d Cir. 2011).


                                                  18
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 19 of 37



       However, Plaintiffs argue that because their Action falls under the purview of the Second

Services Agreement, which includes a forum selection clause instead of an arbitration provision,

and because the arbitration provision in the First Service Agreement was “contracted away as

part of the [P]arties’ dealing” and “changed to a New York [c]ourt venue,” no valid arbitration

clause exists that could govern their claims. (Pls.’ Mem. 1, 3–5.) In particular, Plaintiffs argue

that the Second Services Agreement supersedes the agreement to arbitrate in the First Services

Agreement, particularly with respect to the “subject matter” of the Second Services Agreement,

which Plaintiffs contend is the basis of this Action. (Id. at 4–5.)

        “Whether the forum-selection clause in the [Second Services] Agreement supersedes the

arbitration clause in the [First Services] [A]greement[] presents a question of arbitrability.”

TAPCO Underwriters, Inc. v. Catalina London Ltd., No. 14-CV-8434, 2014 WL 7228711, at *2

(S.D.N.Y. Dec. 8, 2014) (citing, inter alia, Goldman, Sachs & Co. v. Golden Empire Sch. Fin.

Auth., 764 F.3d 210, 214 (2d Cir. 2014)). Here, it is clear from the First Services Agreement that

the Parties delegated the issue of arbitrability to the arbitrator, as the Agreement reads that “all

disputes, claims, questions, or differences shall be finally settled by arbitration conducted in

Lawrenceville, Georgia and administered by the [AAA] in accordance with the provisions of [the

AAA] Rules.” (First MSA ¶ 12.4.) The Second Circuit and numerous district courts within it

have found that similarly worded provisions “clearly and unmistakably” delegate the issue of

arbitrability to an arbitrator. See, e.g., Contec Corp., 398 F.3d at 208 (finding that an arbitration

clause stating that controversies “shall be determined by arbitration held in the City of Albany,

New York in accordance with the [AAA Rules]” clearly and unmistakably delegated the issue of

arbitrability to the arbitrator); Offshore Expl. & Prod. LLC v. Morgan Stanley Private Bank,

N.A., 986 F. Supp. 2d 308, 312 (S.D.N.Y. 2013) (same, with respect to a provision stating that




                                                  19
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 20 of 37



disputes or breaches “shall be determined by arbitration administered by the [AAA] in

accordance with [the AAA Rules] (record citation omitted)), aff’d, 626 F. App’x 303 (2d Cir.

2015); cf. TAPCO Underwriters, 2014 WL 7228711, at *3 (finding that the question of whether a

forum selection clause superseded earlier arbitration agreements was not arbitrable because,

among other issues, the agreements at issue did not incorporate the rules of an arbitral body to

which the court noted “a different standard [would] appl[y]”). Thus, the Court agrees with

Defendants that the First Services Agreement delegates issues of arbitrability to the arbitrator, of

which the effect of the forum selection clause in the Second Services Agreement is one.

        The Court finds that a recent decision by Judge Seibel is analogous and instructive. See

generally Policy Admin. Sols., Inc. v. QBE Holdings, Inc., No. 15-CV-2473, 2019 WL 4126464

(S.D.N.Y. Aug. 30, 2019). There, the plaintiffs argued that there was “no . . . operative

agreement” to arbitrate their copyright claims because those claims “f[e]ll squarely” under a

later-executed confidentiality agreement instead of an earlier-executed license agreement. Id. at

*6 (record citations and quotation marks omitted). While the license agreement contained an

arbitration clause providing that, with respect to “dispute[s] relating to th[e] [a]greement, the

parties . . . agree[d] to binding arbitration . . . . pursuant to the [AAA] Rules,” the later

confidentiality agreement contained a “[g]overning [l]aw provision” providing that “[t]he courts

of the State of New York . . . shall have the exclusive jurisdiction to hear and decide an[y] . . .

dispute or controversy concerning th[e] [a]greement,” and a merger clause providing that the

“[a]greement shall supersede and prevail over any other prior agreements . . . as to . . .

[c]onfidential[] [i]nformation . . . [and] constitutes the entire agreement . . . on the subject

matter.” Id. at *1–2 (record citations, alterations, and quotation marks omitted). Here, too, the

forum selection clause provides that “any actions arising under the [Second Services] Agreement




                                                   20
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 21 of 37



shall be brought exclusively in . . . state or federal courts located in Westchester County, New

York,” and the merger clause states that the Second Services Agreement “constitutes the entire

agreement between the Parties with respect to the subject matter hereof, and supersedes any and

all agreements or understandings . . . with respect to such subject matter.” (Second MSA

¶¶ 13.6, 13.14.)

        As Plaintiffs claim here, the plaintiffs in Policy Administration Solutions argued that the

forum selection clause superseded the license agreement, rendering its arbitration provision

inoperable, and that the claims at issue were not arbitrable because they fell under the

confidentiality agreement instead. 2019 WL 4126464, at *6. Judge Seibel “decline[d] to decide

whether [the] [p]laintiff’s claims [we]re arbitrable,” concluding that “[w]hether the forum-

selection clause . . . supersede[d] the arbitration clause . . . present[ed] a question of

arbitrability,” and that the issue of whether the plaintiff’s claim “f[e]ll[] within the scope of [the]

arbitration clause [wa]s a question of arbitrability” as well. Id. at *6–7 (citations and quotation

marks omitted). Thus, because the initial agreement incorporated the AAA Rules, whether the

plaintiff’s claims were subject to arbitration “[wa]s a matter of the [initial] [a]greement’s

continued existence, validity, and scope,” and was therefore subject to arbitration under the

arbitration clause. Id. at *7 (footnote, alteration, and quotation marks omitted) (quoting Contec

Corp., 398 F.3d at 211); see also Offshore Expl., 986 F. Supp. 2d at 316–17 (concluding that the

plaintiff’s arguments that its claim fell under a later agreement, which contained a non-exclusive

forum selection clause and no arbitration provision, was delegable to the arbitrator because the




                                                   21
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 22 of 37



initial agreement was broad and incorporated the AAA Rules). This Court adopts the same

conclusion here.9

       Further, the Court is not persuaded that the Second Services Agreement rendered the

arbitration provision in the First Services Agreement invalid.10 “[A]n agreement to arbitrate is



       9
          Plaintiffs cite to the Second Circuit’s recent decision in Metropolitan Life Insurance
Company v. Bucsek, 919 F.3d 184 (2d Cir. 2019), cert. denied, 140 S. Ct. 256 (2019), to assert
that there is a “public policy of preventing parties from being dragged into arbitration and thus
surrendering the right of access to a court without . . . consenting.” (Pls.’ Mem. 10–11; see also
Pls.’ Opp’n 13; Pls.’ Reply Mem. 4.) However, in Metropolitan Life, the agreement at issue
incorporated rules of the National Association of Securities Dealers (“NASD”), which later
merged with parts of the New York Stock Exchange to become the Financial Industry
Regulatory Authority (“FINRA”). 919 F.3d at 195. The Second Circuit found that not only had
the claims at issue arisen “years after both parties to the dispute had severed all connections with
the NASD,” but also that the NASD rule cited for “support for an inference of contractual intent
to confer arbitrability on the arbitrators [wa]s only moderate,” when that rule empowered
arbitrators “to interpret and determine the applicability of all provisions of the Code.” Id.
(quotation marks omitted). Conversely, here, the AAA Rules explicitly provide that “[t]he
arbitrator shall have the power to rule on his or her own jurisdiction, including any objections
with respect to the existence, scope, or validity of the arbitration agreement or to the arbitrability
of any claim or counterclaim,” AAA Rules R-7(a), and the Second Circuit has determined that
“[w]hen . . . parties explicitly incorporate rules that empower an arbitrator to decide issues of
arbitrability, the incorporation serves as clear and unmistakable evidence of the parties’ intent to
delegate such issues to an arbitrator,” Contec Corp., 398 F.3d at 208 (citations omitted)
(addressing specifically the incorporation of AAA Rules).
       10
           While the issue of “[w]hether the forum-selection clause in the [Second Services]
Agreement supersedes the arbitration clause in the [First Services] [A]greement presents a
question of arbitrability,” TAPCO Underwriters, 2014 WL 7228711, at *2 (citation omitted),
Second Circuit precedent also suggests that the question of whether an agreement to arbitrate
“remains in force in light of a later-executed agreement” that contains a forum selection clause is
a “dispute[] concerning whether an agreement to arbitrate has been made,” and thus the
presumption of arbitrability is not applicable, Goldman, Sachs & Co., 764 F.3d at 215 (footnote,
citation, and quotation marks omitted); see also Offshore Expl., 626 F. App’x at 306–07 (finding
that the district court did not err in ruling that arbitrability was arbitrable after analyzing whether
the arbitration provision in an earlier agreement was superseded by the forum selection clause in
a later agreement); Applied Energetics, Inc. v. NewOak Capital Mkts., 645 F.3d 522, 526 (2d Cir.
2011) (stating that the district court erred in applying a presumption of arbitrability because the
dispute over the superseding effect of a forum selection clause concerned “whether an agreement
to arbitrate ha[d] been made”). Therefore, because it is for this Court to decide “whether a valid
arbitration agreement exists,” Henry Schein, Inc., 139 S. Ct. at 530 (citation omitted), the Court
also considers the effect of the forum selection clause on the original arbitration provision herein.

                                                  22
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 23 of 37



superseded by a later-executed agreement containing a forum selection clause if the clause

specifically precludes arbitration.” Goldman, Sachs & Co., 764 F.3d at 215 (citation and

quotation marks omitted). Such a clause specifically precludes arbitration when it is “all-

inclusive and mandatory,” as opposed to “complementary to the agreement to arbitrate.” Id. at

215–16 (citations and quotation marks omitted). “[T]here is no requirement that the forum

selection clause mention arbitration in order to supersede an arbitration clause.” TAPCO

Underwriters, 2014 WL 7228711, at *3 (quotation marks omitted) (quoting Goldman, Sachs &

Co., 764 F.3d at 215).

       Although the Second Services Agreement requires that certain actions be brought

“exclusively” in Westchester County courts and provides that the Agreement “supersedes any

and all agreements or understandings,” (Second MSA ¶¶ 13.6, 13.14), which is language that is

“all-inclusive and mandatory” in some circumstances, see, e.g., Goldman, Sachs & Co., 764 F.3d

at 216; Applied Energetics, 645 F.3d at 526, the Second Services Agreement is not so broad as to

completely preclude and supersede the First Services Agreement, particularly because the

Agreements cover different subject matter. Indeed, Plaintiffs contend that the Second Services

Agreement was formed to “expand the services” provided to NewPoint by MRE. (Lim Aff. ¶ 8

(emphasis added); see also Apr. 1, 2014 Amendment 1 (“An additional second agreement is

being entered into contemporaneously . . . in order for the [P]arties to jointly provide expanded

services to their clients.”).) See TAPCO Underwriters, 2014 WL 7228711, at *3 (noting that, in

determining whether a forum selection clause supersedes an arbitration clause, the “relevant

question . . . is whether the . . . clauses cover the same subject matter” (citations omitted));

Medtech Prods. Inc. v. Ranir, LLC, 596 F. Supp. 2d 778, 793 (S.D.N.Y. 2008) (“[A] subsequent

agreement supersedes only those terms of the earlier contract that are of the same subject




                                                  23
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 24 of 37



matter.” (citation and quotation marks omitted)); cf. Applied Energetics, 645 F.3d at 526 (“Under

New York law, it is well established that a subsequent contract regarding the same matter will

supersede the prior contract.” (emphasis added) (citation, alteration, and quotation marks

omitted)). As in TAPCO Underwriters, here, the “subject matter of [the forum selection] clause

[in the Second Services Agreement] is restricted by the phrase ‘this Agreement,’” 2014 WL

7228711, at *4 (record citation omitted), while the broadly-phrased arbitration provision in the

First Services Agreement covers “any dispute, claim, question, or disagreement arising from or

relating to th[e] [First Services] Agreement,” (see First MSA ¶ 12.4). See also Dome Tech., LLC

v. Golden Sands Gen. Contractors, Inc., No. 16-CV-1607, 2017 WL 5071264, at *6 (D. Conn.

Nov. 3, 2017) (“[A]t a minimum, the [forum selection] clause at issue . . . would not bring within

its reach ‘any dispute’ between the parties, or ‘all actions or proceedings,’ but rather a subset of

the claims that might arise.”).11 Indeed, even with the Second Services Agreement in existence,

the Parties continued to operate under the First Services Agreement as well, executing two

amendments to that Agreement specifically stating that “the [First Services] Agreement remains

in full force and effect.” (Apr. 1, 2014 Amendment ¶ 5; Oct. 13, 2014 Amendment ¶ 4.) Thus,

the forum selection clause in the Second Services Agreement is not all-inclusive of any claims



       11
           When deciding the issue of arbitrability, “[t]he Second Circuit has directed courts to
classify arbitration clauses as either broad or narrow.” Spinelli v. Nat’l Football League, 96 F.
Supp. 3d 81, 99–100 (S.D.N.Y. 2015) (citing JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163,
172 (2d Cir. 2004)). Here, the arbitration clause in the First Services Agreement covers “any
dispute, claim, question, or disagreement arising from or relating to this Agreement,” (First MSA
¶ 12.4), which is “the paradigm of a broad clause,” Collins & Aikman Prods. Co. v. Bldg. Sys.,
Inc., 58 F.3d 16, 20 (2d Cir. 1995) (citation omitted). Such a clause is “broader than one
covering all claims and disputes arising under the contract,” such as the clause in the Second
Services Agreement. Spinelli, 96 F. Supp. 3d at 100 (citation, alteration, and quotation marks
omitted); see also Armor All/STP Prods. Co. v. TSI Prods, Inc., 337 F. Supp. 3d 156, 168 (D.
Conn. 2018) (“[A]n arbitration clause covering claims ‘relating to’ a contract is broader than a
clause covering claims ‘arising out of’ a contract.” (citation omitted)).



                                                 24
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 25 of 37



between the Parties, and both the First and Second Services Agreement “admit[] the possibility

of the other,” Applied Energetics, 645 F.3d at 525.

       The structure of these agreements stands in contrast to the contracts in Applied

Energetics, where the parties’ relationship was governed by a single contract requiring that “any

dispute arising out of th[e] [a]greement” would be adjudicated in New York courts, that the

agreement “constitute[d] the entire understanding and agreement between the parties,” and that

“no other agreements or understandings” applied. Id. at 523–24 (brackets and quotation marks

omitted). The arbitration clause at issue in Applied Energetics had appeared in an earlier

agreement which “specifically contemplated that the parties would enter into a subsequent, more

formal agreement setting forth the terms and conditions contained in the [original] agreement.”

Id. at 523 (quotation marks omitted). Thus, the later agreement with the forum selection clause

displaced the earlier agreement with the arbitration provision. See also Goldman, Sachs & Co.,

764 F.3d at 215–17 (finding that a forum selection clause superseded FINRA’s arbitration rules

and rejecting the argument that the agreements at issue did not cover the “entire relationship[]”

between the parties).

       Here, the forum selection clause and the arbitration provision “function[] only to identify

the agreed upon dispute resolution mechanism for the specific contract in which the clause is

embedded, not for the parties’ overall relationship.” TAPCO Underwriters, 2014 WL 7228711,

at *4; cf. Sempra Energy Trading Corp. v. Algoma Steel, Inc., No. 00-CV-9227, 2001 WL

282684, at *6 (S.D.N.Y. Mar. 22, 2001) (“Most importantly, we must look to the language of the

forum clause itself, which refers to ‘any action or proceeding relating to this agreement.’ . . .

This would be odd language to use in order to supplement or amend [a separate agreement].”

(emphasis in original) (record citation omitted)), aff’d, 300 F.3d 242 (2d Cir. 2002); Anselmo v.




                                                 25
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 26 of 37



Univision Station Grp., Inc., No. 92-CV-1471, 1993 WL 17173, at *2 (S.D.N.Y. Jan. 15, 1993)

(“[T]he forum selection clause by its terms applies only to litigation relating to ‘this

[a]greement,’ so it was not intended to govern disputes arising under the terms of earlier

contracts or agreements . . . .” (footnote omitted)). The Court finds that the forum selection

clause at issue here does not supersede the arbitration provision, and delegation of arbitrability in

the First Services Agreement still stands. Thus, it is for the arbitrator, and not the Court, to

determine the scope of the provision in the First Services Agreement, and “whether the [current]

dispute[] . . . fall[s] within th[at] scope.” TAPCO Underwriters, 2014 WL 7228711, at *5; see

also Bell v. Cendent, 293 F.3d 563, 567–68 (2d Cir. 2002) (finding that the question of whether

the claims at issue fell under an agreement that contained a broad arbitration clause was “a

question of scope” that had been delegated to the arbitrator (footnote omitted)); Maisel v.

McDougal Littell, No. 06-CV-765, 2006 WL 1409019, at *3 (S.D.N.Y. May 22, 2006)

(“Whether the scope of the arbitration clause can be construed to include [certain] claims is an

issue for the arbitrator . . . because the arbitration clause incorporates the rules of the AAA.”

(record citation and parenthetical omitted)).

       Plaintiffs also point to the provision in the Wind-Down Agreement in which MRE and

NewPoint “agree[d] to cancel the [First] Services Agreement . . . and all associated amendments”

as evidence that the First Services Agreement was “expressly canceled” and “completely

invalidated.” (Pls.’ Reply Mem. 1 (emphasis omitted).)12 However, this, too, raises a question



       12
          Defendants implore the Court not to consider this argument because, according to
Defendants, Plaintiffs raised it only in their Reply, thus waiving the argument. (Defs.’ Sur-Reply
Mem. 2.) Although Defendants are correct that “arguments not made until a reply brief are
waived,” Doe v. City of New York, No. 15-CV-117, 2018 WL 6095847, at *8 (S.D.N.Y. Nov. 21,
2018) (citation omitted), the Court considers this argument because Plaintiffs included the Wind-
Down Agreement as an exhibit with their initial Memorandum and highlighted the cancellation
provision in a Declaration, (see Saracino Decl. ¶ 22).

                                                  26
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 27 of 37



of arbitrability. First, Plaintiffs’ argument with respect to this clause calls into question the

validity of the full First Services Agreement, and not the validity of the arbitration provision

itself. “Where contracting parties have evinced a clear and unmistakable intent to delegate

threshold arbitrability issues to an arbitrator, a court may not intervene unless a party challenges

the delegation provision specifically.” Foran v. Nat’l Football League, No. 18-CV-10857, 2019

WL 2408030, at *3 (S.D.N.Y. June 7, 2019) (emphasis added) (citation, alterations, and

quotation marks omitted) (finding that the plaintiff’s invalidity argument implicated the contracts

in their entirety, and not the specific delegation of authority to the arbitrator; thus, arbitrability of

issues including the “scope, validity[,] and enforceability” of the contracts were reserved for the

arbitrator); Doctor’s Assocs., 2018 WL 6061573, at *4 (“A party cannot avoid arbitration by

arguing that the contract’s arbitration provisions are generally invalid, even where a challenge to

[a] delegation clause is implicit in the party’s claim that the entire agreement to arbitrate is

invalid.” (citation omitted)); cf. Gringas v. Think Fin., Inc., 922 F.3d 112, 126 (2d Cir. 2019)

(finding that the plaintiffs challenged the arbitration clause specifically when they alleged that

the delegation provision was fraudulent), cert. denied, 140 S. Ct. 856 (2020).

        Second, Plaintiffs’ argument with respect to the Wind-Down Agreement relates to the

continued validity of the First Service Agreement, which is an issue for the arbitrator. See Int’l

Eng’g & Constr. S.A. v. Baker Hughes, 399 F. Supp. 3d 194, 203 (S.D.N.Y. 2019) (noting that

because the party “agreed to be bound by provisions that clearly and unmistakably allow the

arbitrator to determine her own jurisdiction over an agreement to arbitrate whose continued

existence and validity is being questioned, it is the province of the arbitrator to decide whether a

valid arbitration agreement exists” (emphasis added) (citation and quotation marks omitted));

Winter Inv’rs, LLC v. Panzer, No. 14-CV-6852, 2015 WL 5052563, at *8 (S.D.N.Y. Aug. 27,




                                                   27
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 28 of 37



2015) (“The [c]ourt takes no position on the merits of [the] [p]laintiffs’ arguments that the . . .

[a]greement has been terminated, repudiated or rendered impossible to perform . . . : These are

issues for the arbitrator to resolve.” (collecting cases)); Trenwick Am. Reins. Corp. v. CX Reins.

Co. Ltd., No. 13-CV-1264, 2014 WL 2168504, at *4 (D. Conn. May 23, 2014) (“[G]iven the

presumption of arbitrability created by the broad arbitration clause . . . , we conclude that [the]

issues presented by the subsequent agreement—for example, whether it terminates, modifies, or

otherwise affects the [original] [a]greement . . . touch matters within the main agreement to be

arbitrated and thus [must] . . . be decided by the arbitrator.” (alterations and quotation marks

omitted) (quoting ACE Capital Re Overseas Ltd. v. Cent. United Life Ins. Co., 307 F.3d 24, 27

(2d Cir. 2002)); Lismore v. Socíété Générale Energy Corp., No. 11-CV-6705, 2012 WL

3577833, at *5 (S.D.N.Y. Aug. 17, 2012) (finding that even if an original agreement, which

delegated arbitrability to an arbitrator, had been terminated by a later oral agreement, “such a

dispute would be for an arbitrator to resolve” (record citation omitted)); cf. In re Am. Express

Fin. Advisors, 672 F.3d at 130–31 (suggesting that a question of whether a settlement revoked a

party’s consent to arbitrate certain claims was a question of arbitrability to be decided by the

court “unless the parties clearly and unmistakably provide[d] otherwise” (citation, brackets, and

quotation marks omitted)). Thus, because the Court has determined that the First Services

Agreement “clearly and unmistakably” delegates issues of the “existence, scope[,] or validity of

the arbitration agreement” to an arbitrator, Contec Corp., 398 F.3d at 209, 211 (citation and

quotation marks omitted), the effect of the Wind-Down Agreement on the arbitration provision

in the First Services Agreement is for the arbitrator to decide.




                                                  28
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 29 of 37



               2. Non-Signatories

                       a. Non-Signatory Defendants

       Defendants argue that although NewPoint and MRE are the only signatories to the First

and Second Services Agreements, “the relationship between the non-signatories and the claims

warrants enforcement of the arbitration agreement as to all of the [P]arties.” (Defs.’ Mem. 2.)

While Plaintiffs argue that none of Defendants can arbitrate because “[t]here is no arbitration

agreement governing these claims,” they concede that NewPoint Holdings, Lion, and Pez Gallo

“are owners of the NewPoint entities and that TREB is a brand name.” (Pls.’ Opp’n 10.)

       With respect to the non-signatory Defendants—NewPoint Holdings, Lion, Pez Gallo, and

TREB— “where a party seeking to avoid arbitration is a signatory to an arbitration agreement

which incorporates rules that delegate arbitrability questions to the arbitrator, a court need not

reach the issue of whether a non-signatory may compel arbitration, because that is an issue

properly resolved by the arbitrator.” Lapina v. Men Women N.Y. Model Mgmt. Inc., 86 F. Supp.

3d 277, 284 (S.D.N.Y. 2015) (citation omitted), appeal dismissed, No. 15-687 (2d Cir. Sept. 28,

2015). “In order to decide whether arbitration of arbitrability is appropriate, a court must first

determine whether the parties have a sufficient relationship to each other and to the rights created

under the agreement.” Contec Corp., 398 F.3d at 209 (citation omitted). For example, in

Contec, the Second Circuit found that there was a “sufficient relationship” between the parties

because (1) there was an undisputed relationship between one of the signatories and both

corporate forms of the other signatory; (2) the signatory resisting arbitration had signed the

original agreement; and (3) the dispute arose because the parties continued to conduct

themselves subject to the original agreement, even after a change in the corporate form of one of

the signatories. Id. When such a sufficient relationship exists, a non-signatory may “compel




                                                 29
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 30 of 37



arbitration even if, in the end, an arbitrator were to determine that the dispute itself is not

arbitrable because [the non-signatory] cannot claim rights under the . . . [a]greement.” Id.

        District courts have construed Contec to “suggest that a corporate relationship is a

‘sufficient relationship.’” Int’l Eng’g & Constr. S.A., 399 F. Supp. 3d at 202–03 (citation

omitted) (determining that because the non-signatories had a “parent/subsidiary relationship”

with one of the signatories, there was a sufficient relationship between them, and the question of

arbitrability could be delegated to an arbitrator) (collecting cases); cf. Holzer v. Mondadori, No.

12-CV-5234, 2013 WL 1104269, at *9 (S.D.N.Y. Mar. 14, 2013) (finding that a non-signatory

did not have a sufficiently close relationship to a signatory because the non-signatory was not,

and never had been, “an officer, director, member, manager, employee, shareholder, or agent of

[the signatory],” and thus arbitration of arbitrability could not be compelled).

        Here, there is no dispute that NewPoint is related in corporate form to NewPoint

Holdings, Pez Gallo, Lion, and TREB. Indeed, Plaintiffs “do not dispute that . . . Lion . . . and

Pez Gallo are the owners of the NewPoint entities and that TREB is a brand name,” (Pls.’ Opp’n

10), refer to NewPoint and NewPoint Holdings as the “NewPoint entities,” (id.), and further do

not dispute that NewPoint Holdings is also a beneficial owner of NewPoint, (Loeffel Decl. ¶ 13).

Plaintiffs also state that although they argue that overall, there is no agreement to arbitrate, they

“are [not] trying to break up . . . [D]efendants into categories[] that some can arbitrate and some

cannot.” (Pls.’ Opp’n 10.) Plaintiffs allege throughout their Amended Complaint that MRE had

relationships with the non-signatory Defendants. For example, Plaintiffs claim that NewPoint

and “its owner Lion” decided to “work under a contract arrangement” with MRE, thus creating

the First Services Agreement, (Am. Compl. ¶ 39); that MRE provided officers of NewPoint and

Lion with a “confidential .ppt file” in 2013, (id. ¶ 93); that NewPoint and “its TREB subsidiary”




                                                  30
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 31 of 37



benefitted from certain technology received from MRE and Lim, (id. ¶¶ 28–29 (footnote

omitted)); and that Pez Gallo purchased NewPoint in April 2018, thus becoming the owner of

NewPoint, (id. ¶ 26). See Katsoris, 237 F. Supp. 3d at 105–06 (finding that there was a

sufficient relationship when the plaintiffs had alleged that a non-signatory was a “successor-in-

interest or parent” to the signatory corporation (record citation and quotation marks omitted)).

Finally, Plaintiffs continuously refer to Defendants as one entity throughout the Amended

Complaint. (See, e.g., Am. Compl. ¶ 2 (“‘NewPoint and its owners/affiliates’ or the

‘Defendants’ . . . induced and wrongfully misappropriated . . . their proprietary software

application.”).) Cf. F5 Capital v. RBS Secs. Inc., No. 14-CV-1469, 2015 WL 5797019, at *5 (D.

Conn. Sept. 30, 2015) (explaining that, under the doctrine of estoppel, “[a] party attempting to

resist arbitration was estopped from doing so because it had treated arguably non[-]signatory

companies and their signatory assignees ‘as a single unit’ in its complaint in a related lawsuit”

(quoting Smith/Enron Cogeneration Ltd. P’ship, Inc. v. Smith Cogeneration Int’l, Inc., 198 F.3d

88, 98 (2d Cir. 1999))).

        Thus, “[w]hile the Court need not decide whether [NewPoint Holdings, Lion, Pez Gallo,

and TREB are], in fact, bound by the arbitration agreement signed by [NewPoint and MRE],

there is a sufficient relationship between the . . . entities on the current record to delegate this

question to the arbitrator.” Katoris, 237 F. Supp. 3d at 106 (citation, footnote, and quotation

marks omitted).

                        b. Mr. Lim

        Defendants argue that “because Mr. Lim joined in MRE’s claims, he has asserted rights

under the First Services Agreement and . . . is estopped to deny arbitration of this dispute.”

(Defs.’ Mem. 24 (citation omitted); see also Defs.’ Opp’n 10 (“Mr. Lim has asserted claims




                                                   31
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 32 of 37



derivative of and intertwined with the First Services Agreement and thus may not avoid

arbitration.”).)13 Plaintiffs do not respond specifically to this argument, instead stating that

“none of the[] [non-signatories] can arbitrate . . . [because] [t]here is no arbitration agreement

governing these claims.” (Pls.’ Opp’n 10 (emphasis omitted).)

        While issues of arbitrability with respect to non-signatories seeking to compel arbitration

may be delegated to an arbitrator, the issue of whether a non-signatory may be compelled to

arbitrate is for the Court to decide. See Oeschger v. GeneThera, Inc., 395 F. Supp. 3d 345, 350

(D. Conn. 2019) (“[W]hen a signatory to an agreement delegating issues of arbitrability seeks to

compel a non-signatory to arbitrate arbitrability, it is the court—not the arbitrators—who resolve

the issue of arbitrability.” (record citation and quotation marks removed)); Nat’l Union Fire Ins.

Co. of Pittsburgh, PA v. Stucco Sys., LLC, 289 F. Supp. 3d 457, 465, 467 (S.D.N.Y. 2018)

(“[C]ourts have generally found that agreements that do not mention or reference a particular

non-signatory do not clearly or unmistakably evidence an agreement by that non-signatory to

have an arbitrator determine whether the agreement is arbitrable. . . . Accordingly, whether [a

non-signatory] is to be a party to [an] . . . [a]greement[] is an issue for judicial determination

first.” (citations and quotation marks omitted)). Therefore, with respect to Lim, the Court must

determine “(1) whether [Lim and Defendants] have entered into a valid agreement to arbitrate,

       13
           Throughout their briefing, Defendants seek to have the Court consider claims set forth
in Plaintiffs’ original Complaint, which appears to possibly allege breaches of the First Services
Agreement. (See, e.g., Compl. ¶ 76 (“[T]he intent between [the] [P]arties regarding fair and
legal use of the licensed application was made absolutely clear in the Master Services
Agreements. Here, . . . [D]efendants have violated survivable terms of this contract . . . .”
(emphasis added)).) Defendants argue that such statements constitute “judicial admission[s].”
(Defs.’ Mem. 16–17.) The cases Defendants cite for this proposition, however, deal with factual
admissions in earlier complaints, and not changes to a party’s claims. See Austin v. Ford
Models, Inc., 149 F.3d 148, 155 (2d Cir. 1998), abrogated on other grounds by Swierkiewicz v.
Sorema N.A., 534 U.S. 506 (2002); In re Parmalat Sec. Litig., 421 F. Supp. 2d 703, 713
(S.D.N.Y. 2006); Jones v. Capital Cities/ABC Inc., 874 F. Supp. 626, 630 (S.D.N.Y. 1995).
Thus, these cases are not directly applicable to the revisions to Plaintiffs’ Amended Complaint.


                                                  32
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 33 of 37



and, if so, (2) whether the dispute at issue comes within the scope of the arbitration agreement.”

In re Am. Express Fin. Advisors, 672 F.3d at 128 (citation omitted).

       “[A] non[-]signatory cannot be bound to arbitrate under a direct-benefit estoppel theory

solely due to their association with a signatory.” McKenna Long & Aldridge, LLP v. Ironshore

Specialty Ins. Co., Nos. 14-CV-6633, 14-CV-6675, 2015 WL 144190, at *11 (S.D.N.Y. Jan. 12,

2015) (collecting cases). Instead, the Second Circuit has determined that “third parties may be

bound by arbitration agreements to which they are not a signatory in five situations: (1)

incorporation by reference; (2) assumption; (3) agency; (4) veil-piercing/alter ego; and (5)

estoppel.” Wu v. Pearson Educ., Inc., No. 09-CV-6557, 2010 WL 3791676, at *3 (S.D.N.Y.

Sept. 29, 2010) (quotation marks omitted) (quoting Am. Bureau of Shipping v. Tencara Shipyard

S.P.A., 170 F.3d 349, 352 (2d Cir. 1999)). With respect to estoppel, “[a] party is estopped from

denying its obligation to arbitrate when it receives a ‘direct benefit’ from a contract containing

an arbitration clause.” Am. Bureau of Shipping, 170 F.3d at 353 (citation omitted). “The

benefits must be direct—which is to say, flowing directly from the agreement.” MAG Portfolio

Consult, GMBH v. Merlin Biomed Grp. LLC, 268 F.3d 58, 61 (2d Cir. 2001) (citation omitted).

By arguing that Lim has asserted rights under the First Services Agreement, thus estopping him

from denying arbitration, Defendants argue that this exception applies.

       Numerous courts have found that non-signatory parties are estopped from denying

arbitration when they rely on or seek direct benefits under an agreement by, for example,

bringing suit under that agreement. See Lapina, 86 F. Supp. 3d at 285 (finding that a non-

signatory could be compelled to arbitrate when he brought suit seeking to enforce the agreement

that contained the arbitration clause); Carvant Fin. LLC v. Autoguard Advantage Corp., 958 F.

Supp. 2d 390, 397 (E.D.N.Y. 2013) (finding that the plaintiffs could not “rely on the contract,




                                                 33
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 34 of 37



when it works to [their] advantage, and repudiate it when it works to [their] disadvantage” by

“avoiding arbitration of claims clearly within the ambit of the arbitration agreement” (citations,

alterations, and quotation marks omitted)); HD Brous & Co. v. Mrzyglocki, No. 03-CV-8385,

2004 WL 376555, at *7–8 (S.D.N.Y. Feb. 26, 2004) (finding that the petitioner relied directly

upon the agreement containing the arbitration provision to “claim benefits” in the litigation by,

for example, citing the same agreement for certain assertions in his affidavit). However, here,

Plaintiffs dispute whether MRE and Lim bring this Action under the First Services Agreement at

all. (See, e.g., Pls.’ Mem. 7–8.) Thus, to decide whether Lim’s claims are, as Defendants argue,

“derivative of and intertwined with the First Services Agreement,” (Defs.’ Mem. 10), the Court

would need to determine, for example, whether Lim’s claims “come[] within the scope of the

arbitration agreement,” In re Am. Express Fin. Advisors, 672 F.3d at 128 (citation omitted).

And, as the Court has already determined, for NewPoint, MRE, and the non-signatory

Defendants, the First Services Agreement “clearly and unmistakably” delegates arbitrability,

including issues of scope, to the arbitrator. Given that MRE and Lim bring identical claims,

were the Court to decide now whether Lim is estopped from avoiding arbitration, it would

invariably also determine the scope of the First Services Agreement with respect to MRE’s

claims, which is “for the arbitrators in the first instance to determine.” Offshore Expl., 986 F.

Supp. 2d at 320.

       As such, the Court finds that there is no reason to reach the question of the arbitrability of

Lim’s claims now, and, in the interest of efficiency, MRE and Defendants should first proceed to

arbitration with respect to the arbitrability of MRE’s claims. For example, were the arbitrator to

decide that MRE’s claims against Defendants are not arbitrable, there would be little reason for

the Court to independently make this determination with respect to Lim. Conversely, were the




                                                 34
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 35 of 37



arbitrator to decide that MRE’s claims are arbitrable, that decision may inform the Court’s

ultimate analysis of Lim’s claims. See Limonium Maritime S.A. v. Mizushima Marinera, S.A.,

No. 96-CV-1888, 1999 WL 46721, at *9 (S.D.N.Y. Feb. 1, 1999) (declining to reach the issue of

whether non-signatories should be compelled to arbitrate under a theory of alter-ego liability

until arbitration was completed with respect to the liability of the signatory parties), aff’d, 201

F.3d 431 (2d Cir. 1999) (noting that it is within the district court’s discretion to “defer[]

adjudication of the status of the non[-]signatories because there would be no need to address that

issue if the ongoing arbitration was decided adversely”).

       Thus, Defendants’ Motion is denied as to Lim without prejudice to renewal after the

arbitrator’s determination of arbitrability.

               3. Stay of Litigation

       Defendants request that this litigation be stayed pending resolution of arbitration, “even if

the MRE Parties assert any claims ultimately deemed non-arbitrable.” (Defs.’ Mem. 24.)

Plaintiffs attempt to oppose this request by calling it “forum shopping” and a “cagey ruse . . . to

try . . . to somehow force AAA arbitration.” (Pls.’ Opp’n 10–11.)

       “The decision to stay the balance of the proceedings pending arbitration is a matter

largely within the district court’s discretion to control its docket.” Genesco, Inc. v. T. Kakiuchi

& Co., 815 F.2d 840, 856 (2d Cir. 1987) (citation omitted). “A discretionary stay is particularly

appropriate where there is significant factual overlap between the remaining claims and the

arbitrated claims.” Winter Inv’rs, LLC, 2015 WL 5052563, at *11 (collecting cases); see also

Moore v. Interacciones Glob., Inc., No. 94-CV-4789, 1995 WL 33650, at *7 (S.D.N.Y. Jan. 27,

1995) (“It is well-settled that claims are appropriately stayed when they involve common issues

of fact and law with those subject to arbitration[,] or when the arbitration is likely to dispose of




                                                  35
        Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 36 of 37



issues common to claims against both arbitrating and non-arbitrating defendants.” (collecting

cases)). “In such cases, a stay is warranted in part because the prior litigation or arbitration is

likely to have preclusive effect over some or all of the claims not subject to arbitration.” Winter

Inv’rs, LLC, 2015 WL 5052563, at *11 (citation omitted); see also Danisco A/S v. Novo Nordisk

A/S, No. 01-CV-10557, 2003 WL 282391, at *4 (S.D.N.Y. Feb. 10, 2003) (finding that

“imposition of a stay with respect to the entire action [wa]s within the [c]ourt’s inherent

authority to control its docket where . . . the issues [we]re substantially interrelated, the stay

w[ould] not prejudice significantly . . . the non-signatory party . . . , and the stay [wa]s in the

interests of judicial economy” (footnote omitted)).

        Here, a discretionary stay is warranted. There is significant factual overlap between

MRE’s claims against Defendants and Lim’s claims against Defendants, and the ultimate

determination of the arbitrability of MRE’s claims by an arbitrator will inform the Court’s

decision on the arbitrability of Lim’s claims. See Maritima de Ecologia, S.A. de C.V. v. Sealion

Shipping Ltd., No. 10-CV-8134, 2011 WL 1465744, at *5 (S.D.N.Y. Apr. 15, 2011) (finding

that, even though arbitration would not prove “controlling of the action before the court,” a stay

was appropriate because the arbitration “[would] have a significant bearing on th[e] case”

(citation and quotation marks omitted)). Thus, this Action is stayed pending the outcome of

arbitration.

                                           III. Conclusion

        For the foregoing reasons, the Court grants Defendants’ Motion To Compel Arbitration

with respect to Plaintiff MRE and denies without prejudice Defendants’ Motion To Compel

Arbitration with respect to Plaintiff John Lim. The Court denies Plaintiffs’ Motion To Stay




                                                  36
           Case 7:19-cv-11475-KMK Document 36 Filed 05/18/20 Page 37 of 37



and/or Vacate Arbitration. The case is stayed pending arbitration, and the Court’s temporary

stay on arbitration, (see Dkt. No. 26), is lifted.

        The Clerk of Court is respectfully directed to terminate the pending Motions, (Dkt. Nos.

13, 20).

SO ORDERED.

DATED:          May 18, 2020
                White Plains, New York
                                                          ____________________________________
                                                          KENNETH M. KARAS
                                                          UNITED STATES DISTRICT JUDGE




                                                     37
